 

 

Exhibit 10.1

AMENDMENT No. 2 and Waiver TO TERM LOAN AGREEMENT

THIS AMENDMENT NO. 2 AND WAIVER TO TERM LOAN AGREEMENT, dated as of October 8,
2020 (this “Amendment”) is made among EYEPOINT PHARMACEUTICALS, INC., a Delaware
corporation (the “Borrower”), the other Obligors party hereto, CRG SERVICING
LLC, as administrative agent and collateral agent (in such capacities,
“Administrative Agent”) and the lenders listed on the signature pages hereof
(collectively, the “Lenders”), with respect to the Loan Agreement referred to
below.

RECITALS

WHEREAS, Borrower, Administrative Agent and the Lenders are parties to the Term
Loan Agreement, dated as of February 13, 2019, with the Guarantors from time to
time party thereto (as amended by the Amendment, Consent, and Waiver to Term
Loan Agreement, dated as of August 19, 2020, and as modified by the Waiver to
Term Loan Agreement, dated as of November 19, 2019, as further modified by the
Consent to Acquisition, dated as of January 31, 2020, and as further modified by
the Consent, dated as of April 22, 2020, and as amended and restated, modified
or supplemented from time to time, the “Loan Agreement”);

WHEREAS, Borrower has requested that Administrative Agent and the Lenders (which
Lenders constitute the Majority Lenders party to the Loan Agreement as required
by Section 13.04 of the Loan Agreement), and Administrative Agent and the
Lenders have agreed to, (i) amend the Minimum Required Revenue covenant set
forth Section 10.02(c) of the Loan Agreement, and (ii) waive Borrower’s
requirement to comply with the Minimum Required Revenue covenant set forth in
Section 10.02(b) of the Loan Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

SECTION 1.Definitions; Interpretation.

(a)Terms Defined in Loan Agreement.  All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

(b)Interpretation.  The rules of interpretation set forth in Section 1.03 of the
Loan Agreement shall be applicable to this Amendment and are incorporated herein
by this reference.

SECTION 2.Amendments to Loan Agreement. Subject to Section 4 of this Amendment,
the Loan Agreement is hereby amended as follows:

(a)Section 10.02(c) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“(c)for the twelve-month period beginning on January 1, 2021 and ending on
December 31, 2021, of at least $45,000,000.”

234986339 v1

--------------------------------------------------------------------------------

SECTION 3.Waiver. Subject to Section 4, Administrative Agent and the Lenders
hereby waive Borrower’s requirement to comply with the Minimum Required Revenue
covenant set forth in Section 10.02(b) of the Loan Agreement.

SECTION 4.Conditions of Effectiveness. The effectiveness of Sections 2 and 3 of
this Amendment shall be subject to the following conditions precedent:

(a)Borrower, the Guarantors, Administrative Agent and the Lenders shall have
duly executed and delivered this Amendment; provided, however, that this
Amendment shall have no binding force or effect unless all conditions set forth
in this Section 4 have been satisfied;

(b)The representations and warranties in Section 5 shall be true in all material
respects on the date hereof and on the date on which each of the foregoing
conditions is satisfied; and

(c)The Borrower shall have paid or reimbursed Administrative Agent and Lenders
for their reasonable out of pocket costs and expenses incurred in connection
with this Amendment, including Administrative Agent and Lenders’ reasonable and
documented out of pocket legal fees and costs, pursuant to Section
13.03(a)(i)(z) of the Loan Agreement.

SECTION 5.Representations and Warranties; Reaffirmation.

(a)Borrower hereby represents and warrants to each Lender as follows:

(i)The Borrower has full power, authority and legal right to make and perform
this Amendment.  This Amendment is within the Borrower’s corporate powers and
has been duly authorized by all necessary corporate and, if required, by all
necessary shareholder action.  This Amendment has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  This Amendment (x) does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any third party, except for such as have been obtained
or made and are in full force and effect, (y) will not violate any applicable
law or regulation or the charter, bylaws or other organizational documents of
the Borrower and its Subsidiaries or any order of any Governmental Authority,
other than any such violations that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (z) will not violate
or result in an event of default under any material indenture, agreement or
other instrument binding upon the Borrower and its Subsidiaries or assets, or
give rise to a right thereunder to require any payment to be made by any such
Person.

(ii)No Default or Event of Default has occurred or is continuing or will result
after giving effect to this Amendment.

(iii)The representations and warranties made by or with respect to the Borrower
in Section 7 of the Loan Agreement are (A) in the case of representations
qualified by “materiality,” “Material Adverse Effect” or similar language, true
and correct in all respects and

2

234986339 v1

--------------------------------------------------------------------------------

(B) in the case of all other representations and warranties, true and correct in
all material respects (except that the representation regarding representations
and warranties that refer to a specific earlier date are true and correct on the
basis set forth above as of such earlier date), in each case taking into account
any changes made to schedules updated in accordance with Section 7.20 of the
Loan Agreement or attached hereto.

(iv)There has been no Material Adverse Effect since the date of the Loan
Agreement.

SECTION 6.Reaffirmation. Each Obligor hereby ratifies, confirms, reaffirms, and
acknowledges its obligations under the Loan Documents to which it is a party and
agrees that the Loan Documents remain in full force and effect, undiminished by
this Amendment, except as expressly provided herein.  By executing this
Amendment, Borrower acknowledges that it has read, consulted with its attorneys
regarding, and understands, this Amendment.

SECTION 7.Release.  In consideration of the agreements of Administrative Agent
and the Lenders contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Borrower, on
behalf of itself and its successors, assigns and other legal representatives,
hereby fully, absolutely, unconditionally and irrevocably releases, remises and
forever discharges Administrative Agent and each Lender, and their respective
successors and assigns, and their respective present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Administrative Agent,
each Lender and all such other persons being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower or
any of its successors, assigns or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Loan Agreement or any of the other Loan Documents
or transactions thereunder or related thereto (collectively, the “Released
Claims”).  Borrower understands, acknowledges and agrees that the release set
forth above (the “Release”) may be pleaded as a full and complete defense and
may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of the Release.  Borrower agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the Release.  Borrower acknowledges that the Release constitutes a
material inducement to Administrative Agent and the Lenders to enter into this
Amendment and that Administrative Agent and the Lenders would not have done so
but for Administrative Agent’s and each Lender’s expectation that the Release is
valid and enforceable in all events.

 

3

234986339 v1

--------------------------------------------------------------------------------

SECTION 8.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)Governing Law.  This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

(b)Submission to Jurisdiction.  Borrower agrees that any suit, action or
proceeding with respect to this Amendment or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment.  This Section 8 is for the benefit of
Administrative Agent and the Lenders only and, as a result, none of
Administrative Agent or any Lender shall be prevented from taking proceedings in
any other courts with jurisdiction.  To the extent allowed by applicable Laws,
Administrative Agent and the Lenders may take concurrent proceedings in any
number of jurisdictions.

(c)Waiver of Jury Trial.  Borrower, Administrative Agent and each Lender hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any suit, action or proceeding arising out of or
relating to this Amendment, the other Loan Documents or the transactions
contemplated hereby or thereby.

SECTION 9.Miscellaneous.

(a)No Waiver.  Except as expressly stated herein, nothing contained herein shall
be deemed to constitute a waiver of compliance with any term or condition
contained in the Loan Agreement or any of the other Loan Documents or constitute
a course of conduct or dealing among the parties.  Except as expressly stated
herein, Administrative Agent and the Lenders reserve all rights, privileges and
remedies under the Loan Documents.  Except as amended hereby, the Loan Agreement
and other Loan Documents remain unmodified and in full force and effect.  All
references in the Loan Documents to the Loan Agreement shall be deemed to be
references to the Loan Agreement as amended hereby.

(b)Severability.  In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

(c)Headings.  Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

(d)Integration.  This Amendment constitutes a Loan Document and, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the

4

234986339 v1

--------------------------------------------------------------------------------

subject matter hereof and is the final expression and agreement of the parties
hereto with respect to the subject matter hereof.

(e)Counterparts.  This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Amendment by signing any such
counterpart.  Executed counterparts delivered by facsimile or other electronic
transmission (e.g., “PDF” or “TIF”) shall be effective as delivery of a manually
executed counterpart.

(f)Controlling Provisions.  In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail.  Except as expressly
modified by this Amendment, the Loan Documents shall not be modified and shall
remain in full force and effect.

[Remainder of page intentionally left blank]

5

234986339 v1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

 

BORROWER:

 

EYEPOINT PHARMACEUTICALS, INC.

 

 

By /s/George Elston

  Name: George Elston

  Title: Chief Financial Officer

 

 

GUARANTORS:

 

EYEPOINT PHARMACEUTICALS US, INC.

 

 

By /s/George Elston

  Name: George Elston

  Title: Chief Financial Officer

 

 

ICON BIOSCIENCE, INC.

 

 

By /s/Philip Hoffstein

  Name: Philip Hoffstein

  Title: President

 

 

 

[Signature Page to Amendment No. 2 and Waiver]

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

CRG SERVICING LLC

 

By /s/Nathan Hukill

Name: Nathan Hukill

Title: Authorized Signatory

 

 

LENDERS:

 

CRG PARTNERS IV L.P.

By: CRG PARTNERS IV GP L.P.,

its general partner

By: CRG PARTNERS IV GP LLC,

its general partner

 

By: /s/Nathan Hukill

Name:Nathan Hukill

Title:Sole Member

 

CRG PARTNERS IV – PARALLEL FUND “C” (CAYMAN) L.P.

By: CR GROUP L.P.,

its investment advisor

 

By: /s/Nathan Hukill

Name:Nathan Hukill

Title:Authorized Signatory

 

Witness: /s/Nicole Nesson

Name: Nicole Nesson

 

CRG PARTNERS IV – CAYMAN LEVERED L.P.

By: CRG PARTNERS IV (CAYMAN) GP L.P.,

its general partner

By: CRG PARTNERS IV GP LLC,

Its general partner

 

By: /s/Nathan Hukill

Name:Nathan Hukill

Title:Authorized Signatory

 

Witness: /s/ Nicole Nesson
Name: Nicole Nesson

[Signature Page to Amendment No. 2 and Waiver]

 